Citation Nr: 1546940	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  10-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978, September 1978 to September 1982, and February 2003 to June 2003.  He had additional periods of active duty for training with United States Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In the January 2008 decision, the RO, inter alia, denied service connection for a right ankle disability and found that new and material evidence had not been received to reopen a previously denied claim of service connection for a left ankle disability.  The Veteran timely appealed the January 2008 decision.

In January 2011, the Veteran testified during a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The appeal was remanded in October 2011 following the Veteran's request for an additional Board hearing.  In March 2012, the Veteran testified during a hearing before a second Veterans Law Judge.  A transcript of that hearing is also of record.  

The Board notes that this appeal is being addressed by a panel, which includes the two Veterans Law Judges who conducted the Board hearings in January 2011 and March 2012.  See 38 C.F.R. § 20.707 (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the March 2012 Travel Board hearing, however, the Veteran submitted a statement waiving his right to an additional Board hearing before a third Veterans Law Judge.

In September 2014, the Board reopened the claim for service connection for a left ankle disability, and remanded both claims for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional evidence, provide the Veteran with a VA examination, and then re-adjudicate the claims.  The AOJ obtained the identified evidence and provided the Veteran with a VA examination in October 2014.  The AOJ subsequently provided the Veteran a supplemental statement of the case in April 2015. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  

For reasons expressed below, the claims remaining on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As final preliminary matters.  The issues of entitlement to service connection for sleep apnea and for residuals of an anthrax vaccination have been raised in a September 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Board finds that additional evidentiary development is again necessary before an appellate decision can be reached on the service connection claims remaining on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

A review of the Veteran's claims file reflects that he has received treatment at the Ponce Outpatient Clinic, an outpatient facility associated with the VA Medical Center (VAMC) in San Juan, Puerto Rico.  In particular, the October 2014 VA examiner referenced a July 2007 treatment record from that facility, at which time the Veteran specifically sought treatment for ankle problems; however, although records from 2011 to 2015 are of record, the July 2007 treatment record does not appear to be present in the claims file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim, on remand the AOJ must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Ponce Outpatient Clinic or any other facilities associated with the San Juan VAMC, dated from June 2003 to October 2011.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015).

The Board also finds that further medical development of these claims is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 113 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  This includes disability aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Here, the Veteran contends that he has a bilateral ankle disorder that resulted from an injury he incurred when jumping from a truck during training while on active duty.  Alternatively, the Veteran contends that he developed a right ankle disorder secondary to his left ankle disorder, for which he is also seeking service connection.   

A review of the Veteran's service treatment records associated with his active military service period from July 1975 to September 1982 does not reflect complaints, diagnoses, or treatment for any ankle disability.  With regard to U.S. Army Reserve treatment records, the first indication of any complaint, diagnosis, or treatment for any disability appears in a periodic medical examination dated February 27, 1999.  In an associated report of medical history, the Veteran reported a history of joint pain, but no diagnosis was assigned.  Thereafter, the Veteran was called to active service from February 7, 2003 to June 28, 2003.  In a February 2003 report of medical history, the Veteran reported a past or current history of foot trouble and swollen and painful joints.  Also, March 2003 treatment records note diagnoses of gout associated with painful joints, to include the ankles and left foot  An April 2003 service treatment record reflects the Veteran's complaints of left hip pain for one week after jumping in and out of a five-ton truck.  (Parenthetically, the Veteran testified in both November 2011 and March 2012 that he injured his left ankle jumping out of a military truck while on active duty during the period of February 2003 to June 2003.)  While still on active duty in June 2003, the Veteran was noted to complain of left foot pain in the dorsal lateral foot.  The pain was noted as intermittent, and there was no history of trauma.  It was also noted that the Veteran ran for 20-30 minutes a day twice a week.  The Veteran was placed on profile and precluded from physical training (PT) for two weeks.  Also in June 2003, in a report of medical history, the Veteran again reported a history of foot trouble and swollen and painful joints.

Post-service treatment records reflect that the Veteran was seen in August 2007 for complaints of painful and swollen joints, including the ankles; no diagnosis was provided at that time.  He underwent CT scan of the ankles in December 2007, which showed bilateral periarticular soft tissue calcifications "probably related to previous ligamentous injuries."  At that time, he was diagnosed with degenerative joint disease and bursitis in both ankles.  He underwent surgery in October 2011 for a left peroneus brevis longitudinal tear.  Also, a January 2014 MRI study of the right ankle revealed mild peroneal tenosynovitis and suspected split tear peroneus brevis tendon, mild posterior tibialis tenosynovitis, and remote sprain of the anterior talofibular ligament.  A January 2014 MRI study of the left ankle revealed mild posterior tibialis tenosynovitis as well as a torn anterior talofibular ligament.  The Veteran has continued to seek treatment for his ankles.  

The Veteran's private physician has submitted a statement dated in April 2011 in which he identifies the Veteran as suffering from chronic bilateral ankle and foot pain as well as peroneal tendon tears and osteoarthritis, which the physician related to the Veteran's military service.  The Veteran has also submitted statements from friends and fellow soldiers attesting to the in-service injury and his subsequent ankle problems.  In that connection, in an April 2015 statement, a fellow service member stated that he could "certify" that the Veteran jumped from a truck in February 2003 and injured his ankles, which injury caused him to be unable to complete a training march in June 2003.  In a December 2014 statement, a second friend indicated that the Veteran had been athletic in the past but now needed to walk with a cane due to foot and ankle problems.  In addition, as noted above, the Veteran testified at both his November 2011 and March 2012 hearings that he injured his ankles jumping out of a truck while on active duty in 2003 and that he has continued to have ankle problems from that time to the present.

The Veteran underwent VA examination in October 2014, pursuant to the Board's September 2014 remand.  Report of the examination reflects that the Veteran again reported having injured his left foot and ankle in 2003 when jumping from a truck during training.  The Veteran reported that he had had problems with his ankles since that time, including being unable to run for exercise and experiencing daily bilateral ankle pain and swelling.  The examiner, however, found there to be no etiological link between the reported in-service injury and the Veteran's current ankle problems.  In so finding, the examiner reasoned primarily that there was "no information to corroborate" the Veteran's reported in-service fall.  The examiner also relied on the Veteran's report at the examination that he had been unable to run following the 2003 injury, which he stated conflicted with a post-service treatment record from July 2007 that referenced the Veteran's report of "jogging every day."  Apparently relying on this finding of incredibility, the examiner offered a negative etiological opinion without discussing the Veteran's contentions of continuity of symptomatology in any detail.  

Under relevant legal authority, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2015).  See also 38 U.S.C.A. §  5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the examiner's opinions to date have not fully considered the Veteran's contentions concerning the in-service onset of ankle pain and swelling, as well as the contentions of his fellow service member regarding his in-service injury as set forth in the April 2015 statement.

The Board thus finds that there is insufficient competent medical evidence on file to decide the remaining claims on appeal, and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's claimed left and right ankle disorders.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); McLendon, 20 Vet. App. 79; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Specifically, the AOJ must arrange for further medical opinion by the examiner who offered the October 2014 opinion concerning the Veteran's claimed left and right ankle disorders.  In opining as to whether any such disorder had its origin in service, the examiner must discuss the Veteran's contentions concerning the in-service onset and continuity of ankle pain and swelling, as described above and corroborated by the Veteran's fellow soldier in the April 2015 statement.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the claims file.  Such opinion is needed to fully and fairly evaluate the claim of service connection for left and right ankle disorders.  See 38 U.S.C.A. § 5103A(d).

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ should arrange for the Veteran to undergo examination, however, only if the October 2014 VA examiner is unavailable or if such examination is needed to answer the questions posed.

As a final matter, the Board also notes that there are multiple records in the Veteran's claims file that are written in Spanish, with no English translation provided.  On remand, all such documents must be translated into English so that the Board may consider and assess all evidence relevant to the Veteran's claims.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain translation of each document identified as needing translation to English.  The five sets of documents are tabbed as "Working Notes" in the Veteran's VBMS record.

2.  Obtain from the Ponce Outpatient Clinic (and any other facilities associated with the San Juan VAMC, any available medical records pertaining to the Veteran's evaluation or treatment from June 2003 to October 2011, including in particular record of the July 2007 treatment visit for ankle pain.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

3.  Refer the Veteran's claims file to the VA examiner who provided the October 2014 VA examination.  The entire claims file must be made available to and reviewed by the examiner.  

For each diagnosed ankle disorder, the examiner must provide additional discussion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder began in service or is medically related to his military service.  In providing the requested opinion, the examiner must consider and discuss the Veteran's contention that his ankle disorder began on active duty following the 2003 jumping injury, the occurrence of which is corroborated by the April 2015 statement from a fellow soldier.  

Also, for each right ankle disorder deemed not medically related to service, the examiner must also provide an opinion as to whether it is at least as likely as not (i.e., a 50 or greater probability) that the disorder has been caused or made chronically worse (beyond natural progression) by a left ankle disorder.  If aggravation is found, the examiner must specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  In provided the requested opinion, the examiner must specifically consider and discuss the Veteran's documented history and his contentions, particularly those concerning the possible relationship between his right and left  ankle disorders. 

The examiner must provide complete, clearly-stated rationale for all opinions expressed.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.

If the reviewer is no longer available, or he determines that another examination is necessary to provide the requested opinion, an examination should be arranged, and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b).  The examiner should provide the opinions requested above.

4.  After completing of the above, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

5.  If any benefit sought remains denied, furnish to the  Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases, and afforded the appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






      (CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________________          _______________________________
            JAMES L. MARCH                                     JACQUELINE E. MONROE
            Veterans Law Judge                                            Veterans Law Judge
       Board of Veterans' Appeals                               Board of Veterans' Appeals



_______________________________
MARK D. HINDIN
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


